UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6801



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES E. DOWNING, a/k/a Marcus Moultrie, a/k/a
Rahmel Lyles, a/k/a Ramez Lyles,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Malcolm J. Howard, Senior
District Judge. (4:05-cr-00052-H; 4:06-cv-00184-H)


Submitted:   August 30, 2007             Decided:   September 10, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James E. Downing, Appellant Pro Se. Steve R. Matheny, Kimberly Ann
Moore, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James E. Downing seeks to appeal the district court’s

orders     denying       his    28    U.S.C.    §    2255    (2000)       motion    and   his

subsequent       motion        for   reconsideration.             The    orders     are   not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district       court      is     debatable      or    wrong    and     that   any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                  We have independently reviewed the

record     and    conclude       that      Downing   has    not    made    the     requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.              We dispense with oral argument because the

facts    and     legal    contentions         are    adequately         presented    in   the

materials        before    the       court    and    argument      would    not     aid   the

decisional process.



                                                                                   DISMISSED




                                             - 2 -